Citation Nr: 0519492	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  93-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia and an organic mental 
disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which, among other things, denied 
entitlement to service connection for migraine headaches.  
The Board considered this appeal in June 1999 and denied the 
benefits sought.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in March 2001 the Court vacated the Board's decision and 
remanded the claim of entitlement to service connection for 
migraine headaches to the Board for consideration in light of 
the newly enacted Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)).  The 
Board undertook development and remanded the claim to the RO 
in September 2003.  The matter is now properly returned to 
the Board for further appellate consideration.

This appeal also comes before the Board on appeal from an 
October 1999 rating decision of the same RO which, among 
other things, denied entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and an organic 
mental disorder.

The Board notes that the veteran was previously represented 
by an attorney who is no longer certified to represent 
veterans before the Board.  The veteran was notified of this 
fact in a letter from the Board dated in November 2001.  The 
veteran has not elected to obtain representation since that 
time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current migraine headache syndrome is not a 
result of a disease or injury incurred during his period of 
active service.

3.  The veteran's currently diagnosed psychosis is not a 
result of a disease or injury incurred during his period of 
active service.

4.  The veteran's currently diagnosed psychosis did not begin 
during his period of active service nor within one year of 
his discharge from service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A psychiatric disorder, to include schizophrenia and an 
organic mental disorder, was not incurred in or aggravated by 
active service nor is it presumed to have been incurred 
during a period of active service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for VA compensation purposes will be 
granted for disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for a psychiatric 
disorder, to include schizophrenia.  Psychoses are deemed to 
be chronic diseases under 38 C.F.R. § 3.309(a).  Thus, 
service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that a psychosis manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in June 1979, the 
evidence must show that a chronic disease manifest to a 
degree of ten percent by June 1980, in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

The veteran asserts that he fell during his period of active 
service and hit his head, and that he began experiencing 
severe headaches and mental problems as a consequence of that 
fall.  He contends that a migraine headache syndrome and some 
form of psychosis are both results of the in-service injury.  
He has testified that a pre-service head injury did not cause 
any resulting problems and that he entered service without 
any diagnosed disability.

Service medical records show that the veteran entered service 
without any diagnosed disability even though a head injury 
was noted to have occurred prior to service.  It was 
specifically noted upon entrance examination that the veteran 
had a concussion prior to service with no sequelae.  There 
was no mention of psychiatric complaints and/or diagnosis of 
such at that time.

The veteran made no complaints of nor was he diagnosed as 
having a psychiatric disorder during service.  His service 
medical records do, however, contain references to complaints 
of headaches.  Specifically, in January 1976, the veteran 
complained of a sore throat and a headache with productive 
cough; the diagnostic impression was a viral syndrome.  Four 
days later, he complained of an earache with pain on the 
right side of the face and the diagnoses were otitis media 
and external otitis.  In August 1978, it was indicated that 
the veteran returned from maneuvers and reported a headache, 
vomiting and breathing problems caused by high altitude 
exposure.  He related at that time that he had injured his 
head when he was younger and requested examination by a 
physician's assistant.  The initial assessment, made by a 
private first class, prior to the referral to the physician's 
assistant was migraine headache, vomiting and breathing 
problems.  The veteran was referred to a Troop Medical Clinic 
for further evaluation and underwent physical examination; 
the diagnostic impression rendered by the physician's 
assistant was "? viral syndrome."

In April 1979, the veteran reported having a sore throat, 
headache, congested chest and productive cough.  The initial 
assessment was possible strep throat or bad cold.  He was 
again referred to a Troop Medical Clinic and underwent 
examination; the diagnostic assessment was that he had a 
cold.  The veteran's May 1979 separation examination shows 
that he reported a medical history of frequent or severe 
headaches as well as head injury.  The examination, however, 
was considered within normal limits and he was not diagnosed 
as having a migraine headache syndrome or a psychiatric 
disability upon discharge in June 1979.  

Post-service treatment records reveal that the veteran sought 
treatment in June 1979, shortly after his service discharge, 
for follow-up care for an ear infection.  The medical care 
certificate reflects that the veteran related feeling fine 
but was seeking follow-up care as he had been advised to do 
while on active duty service.  This record contains no 
reference to headaches nor to psychiatric symptoms.  
Similarly, records dated in 1980 do not refer to headaches 
and/or psychiatric problems.  

In February 1981, the veteran received VA treatment for a 
head and face injury following a fall from a six-foot perch.  
He only mentioned a history of having a concussion as a 
child; there was no mention of an in-service head injury or 
any ongoing problems with migraine headaches at the time of 
treatment.

The first record of treatment for headaches is dated in 1984.  
Specifically, VA outpatient records show that, in May 1984, 
the veteran complained of headaches and related that he had 
suffered head injuries when he was a child and began having 
headaches shortly thereafter; he also stated that during 
service in 1977 he experienced headaches with loss of vision 
and decreased movement of the head to the right side, and was 
told that it was an ear infection.  He also indicated that 
friends had told him that when his headaches began, he "goes 
blank."  He was referred to the neurology clinic for further 
evaluation.  A July 1984 neurology consultation report 
contains an impression of "? common migraine."  Meanwhile, in 
June 1984, the veteran had continued his complaints regarding 
headaches and the diagnostic assessment rendered was 
headache, etiology unknown; another medical certificate dated 
in June 1984 contains a diagnosis of common migraine.

August 1986 VA outpatient clinical notes show that the 
veteran returned for follow-up examination; the initial 
assessment was petit mal seizures.  He underwent further 
neurological evaluation and it was reported to be doubtful 
that his manifestations were partial complex seizures.  For 
the next several months, the veteran underwent a series of 
diagnostic tests that included sleep-deprived EEG as well as 
calcium and thyroid testing.  In October 1986, the sleep-
deprived EEG was noted to be within normal limits; 
neurological examination was also determined to be normal and 
the diagnostic impression rendered was suspect anxiety 
symptoms, rule out partial complex seizure.  VA outpatient 
records dated in February 1987 show that laboratory results 
were normal including total protein, albumin and calcium.

In June 1987, the veteran underwent psychological evaluation 
by a private psychologist and complained of psychiatric 
symptoms following a post-service head injury.  He stated 
that he lost consciousness when he fell and injured his head.  
An Axis I diagnosis was not rendered, but an Axis II 
diagnosis of schizotypal personality disorder was rendered.  
Private treatment records dated in 1987 and 1988 show that 
the veteran began treatment with medication for 
schizophrenia.  Treatment records do not mention any injury 
during the veteran's active service.


The veteran's mother reported in May 1991 that the veteran 
had frequent complaints of headaches following his discharge 
from service.  She stated that the veteran had been 
unemployed since 1984.

In June 1991, the veteran reported that he was having unusual 
spells and was beginning to hear voices.  He was admitted for 
closed-circuit television monitoring and no abnormalities 
were seen at that time.  The next month, the veteran 
underwent VA neuropsychiatric testing and the results of 
those tests were reported to be consistent with features of 
an organic personality syndrome.  In October 1991, the 
veteran sought treatment from his private physician and 
complained of symptoms considered to be delusions and 
paranoia typical of schizophrenia.  The veteran was again 
prescribed psychotropic medication.  

The veteran underwent VA neurological examination in January 
1992 and related developing headaches soon after a head 
injury he suffered during service in 1976.  He stated that 
while on maneuvers in Colorado, he slipped on some ice and 
hit his head on a rock, that he sought treatment for right-
sided headaches three days later.  He asserted that no 
abnormalities were found on neurologic testing at that time 
and he was advised that he had suffered a concussion.  The 
veteran also related that prior to the in-service accident he 
had not experienced headaches. The diagnostic impression was 
migraine headaches.  The examiner did not render an opinion 
as to the etiology of the migraine headaches nor does it 
appear that the examiner reviewed the veteran's claims 
folder.

Psychological evaluation reports dated in February and March 
1992 reflect complaints of audio and visual hallucinations, a 
history of head trauma times three, and neuropsychiatric 
testing consistent with organic deficits and organic 
personality syndrome.  Ultimately, a diagnosis of an organic 
mental disorder was rendered and anti-convulsants were 
prescribed for possible epilepsy.  In June 1992, a treatment 
note reflects that the veteran was more socially engaging 
than is typical of a schizophrenic.  Treatment notes also 
show that the veteran was employed part-time as a carpenter's 
assistant and worked odd jobs with his uncle.

In December 1995, the chief of neurology services reviewed 
the veteran's claims folder, including all treatment records, 
and opined that the veteran probably had a migraine syndrome 
with headaches.  He noted that the veteran consistently had 
normal neurologic examinations and EEGs, but continued to 
complain of headaches.  Following a complete evaluation of 
the medical record, the neurology specialist opined that 
there was no evidence that any aspect of the veteran's 
military service was causally related to the probable 
migraine syndrome.

The veteran underwent private psychological evaluation in 
September 1999.  The psychologist reported that she reviewed 
the veteran's service records and found no evidence of onset 
of psychiatric problems during service.  She stated that it 
appeared from the veteran's treatment records and the fact 
that he was honorably discharged with no problems due to 
psychiatric illness that his schizophrenia began in the early 
1980's.  The psychological evaluation report includes claims 
by the veteran that his psychiatric disorder began after 
exposure to some sort of gases or other experiences during 
service.  In October 1999, this same psychologist reported 
that it was difficult to set a definitive starting point with 
respect to the onset of the veteran's schizophrenia given the 
lack of treatment records for the year following his 
discharge from service, but that it was likely that the onset 
related to complaints of headaches during service.

A private physician reported in October 2000 that he examined 
the veteran and his treatment records in February 1999 and 
opined that the cause of the veteran's symptoms was somewhere 
between his in-service head trauma and the vaccinations 
received at induction.  The physician did not support this 
finding with any rationale other than to say that some 
patients acquire a post-vaccine encephalitis from different 
immunizations, some acquire a seizure disorder secondary to 
head trauma, and the veteran had both.

The veteran underwent VA psychiatric examination in January 
2003 and complained of problems beginning in his eyes some 
time in the 1980's; he denied psychiatric treatment or head 
injury during service.  Following a complete examination and 
review of the veteran's claims folder, the psychiatrist 
rendered an Axis I diagnosis of psychotic disorder, not 
otherwise specified, and opined that it was virtually 
impossible to ascertain the onset of the veteran's 
psychiatric disorder, but that it appeared to have developed 
some period of time after military service.

The veteran testified before RO hearing officers in December 
1998 and December 1999 with respect to his contention that 
his headaches and psychiatric symptoms began during service.  
Social Security Administration records reveal that the 
veteran initially requested disability benefits for a 
chemical imbalance that began in March 1986 and that he was 
eventually awarded benefits effective in 1994 for a 
schizotypal personality.  The veteran's current treatment 
records include the diagnosis of psychoses, not otherwise 
specified.  

Migraine Headaches

Given the evidence as outlined above, the Board finds that 
any current migraine headache syndrome is not a result of a 
disease or injury incurred during the veteran's period of 
active service.  Although the veteran reported a history of 
severe headaches at separation from service, service medical 
records reflect that headaches were reported in association 
with colds or viral syndromes and the only possible in-
service diagnosis regarding migraine headache is an August 
1978 assessment made by a private first class, not by a 
medical doctor, that was later determined to be inaccurate by 
a physician's assistant.

The Board notes that the veteran has reported that he slipped 
and hit his head on a rock during his military service, but 
the service record does not reflect that such an accident 
occurred.  Moreover, what is reported in the August 1978 
clinical record is a different account than what the veteran 
reported subsequent to his application for VA compensation 
benefits.  In addition to this discrepancy, the record 
reflects that the veteran's statements over the years have 
been inconsistent and the veteran carries a diagnosis of 
psychosis.  Unfortunately, such a psychiatric disorder can 
affect both the accuracy of a person's recollections and the 
reliability of his descriptions.  As such, the Board gives 
more weight to the contemporaneous medical records than to 
the veteran's current recollections.  Additionally, the Board 
finds that the lay statements of the veteran and his mother 
have limited probative value because lay persons are not 
competent to establish a medical nexus between a symptom and 
a period of service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).

The Board points out the only medical opinion of record 
regarding the etiology of the veteran's migraine syndrome 
does not support his position that his disorder is related to 
service.  The Board requested a medical opinion that inquired 
as to whether there was a causal relationship between any 
symptoms of migraines and military service.  In December 
1995, a neurology specialist opined that a causal 
relationship could not be found.  

Thus, the Board finds that the veteran received treatment for 
headaches during service, but that they were associated with 
a viral syndrome or a cold.  Clinical records after service 
do not refer to complaints of or treatment for headaches 
until at least four years subsequent to service discharge, 
and the one medical opinion as to etiology does not relate 
any current disability to the veteran's active service.  
Although the veteran may currently suffer from a disorder 
that would represent a "disability" for compensation 
purposes, it would require resorting to an excessive degree 
of speculation to conclude that current disability is related 
to a disease or injury that was coincident with the veteran's 
active military service. Therefore, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for migraine headaches and 
the claim is denied.

Psychiatric Disorder

Given the evidence as outlined above, the Board finds that 
any current psychiatric disorder is not a result of a disease 
or injury incurred during the veteran's period of active 
service nor is such a disorder presumed to have been incurred 
during service.  Although the veteran asserts that his 
psychiatric symptoms began as a consequence of an 
unsubstantiated in-service fall, the medical evidence does 
not support that assertion.  The Board fully acknowledges 
that a private psychologist and a private physician indicated 
that it was possible that current psychiatric symptoms began 
as a result of experiences during service, those opinions are 
not supported by any rationale nor by the medical record.

The medical record clearly shows that the veteran did not 
seek treatment for psychiatric complaints during service or 
within one year of discharge from service.  He experienced a 
head injury in 1981 that he did not report to most of his 
treating physicians, psychologists, or examiners and the 
first record of post-service treatment for psychiatric 
complaints is dated in 1987.  He is currently treated for a 
psychosis, not otherwise specified, and the most complete 
medical opinion of record reflects that it is virtually 
impossible to set an onset date for the veteran's psychiatric 
disorder, but that it appeared to have developed after 
military service.  

The Board finds that the statements of the veteran and his 
mother are insufficient, on their own and in light of the 
medical evidence to the contrary, to establish a relationship 
between a current psychiatric disability and the veteran's 
period of service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  The private medical opinions that suggest 
that the veteran's psychiatric disability is a result of in-
service trauma are obviously based on the veteran's rendition 
of events and not on a review of the record because there is 
no reference in the service medical records of a head injury 
during service and/or encephalitis due to vaccinations.  The 
Board notes at this juncture that it is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).   Consequently, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and an organic mental disorder, and 
the claim is denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decisions were made long before the VCAA was enacted so, 
obviously, VCAA notices were given subsequent to the rating 
decisions on appeal.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notices in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail a letter 
dated in January 2004.  Additionally, 38 C.F.R. § 3.159 was 
set out verbatim in an April 2005 Supplemental Statement of 
the Case.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. § 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claims and the 
responsibilities of VA and the veteran in obtaining evidence.  
The January 2004 letter stated that (1) the evidence needed 
to substantiate the veteran's claims was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The April 2005 
Supplemental Statement of the Case gave the veteran notice of 
the "fourth element" required under the VCAA that he should 
advise VA if there is any other evidence or information that 
will support his claims.  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  The 
Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter; 
however, what the VCAA seeks to achieve is to give a claimant 
notice of the elements outlined above.  Once that has been 
done - notwithstanding whether it has been done by way of a 
single notice letter or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless.  See, e.g., 38 C.F.R. § 20.1102; 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and seeking medical opinions as to the etiology of current 
disabilities.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before RO hearing officers 
in December 1998 and December 1999.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for migraine headaches is denied.

Service connection for a psychiatric disorder, to include 
schizophrenia and an organic mental disorder, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


